Citation Nr: 0613925	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-20 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, 
claimed as due to exposure to ionizing radiation.

2.  Entitlement to service connection for a depressive 
disorder, claimed as secondary to multiple myeloma.

3.  Entitlement to service connection for end stage renal 
disease, claimed as secondary to multiple myeloma.

4.  Entitlement to service connection for bilateral 
peripheral neuropathy of the lower extremities, claimed as 
secondary to multiple myeloma.

5.  Entitlement to service connection for bilateral 
peripheral neuropathy of the upper extremities, claimed as 
secondary to multiple myeloma.

6.  Entitlement to service connection for a lung disorder, 
claimed as secondary to multiple myeloma.

7.  Entitlement to service connection for loss of a big 
toenail, claimed as secondary to bilateral peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
veteran was not exposed to ionizing radiation during active 
military service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's multiple 
myeloma is etiologically related to any incident of service, 
to include exposure in service to ionizing radiation.

3.  The record does not contain any competent and probative 
evidence establishing that the veteran's post-service 
diagnosis of a depressive disorder is either etiologically 
related to service or to a service-connected disability.

4.  The record does not contain any competent and probative 
evidence establishing that the veteran's post-service 
diagnosis of end stage renal disease is either etiologically 
related to service or to a service-connected disability.

5.  The record does not contain any competent and probative 
evidence establishing that the veteran's bilateral peripheral 
neuropathy of the lower extremities is either etiologically 
related to service or to a service-connected disability.

6.  The record does not contain any competent and probative 
evidence establishing that the veteran's bilateral peripheral 
neuropathy of the upper extremities is either etiologically 
related to service or to a service-connected disability.

7.  The record does not contain any competent and probative 
evidence establishing that the veteran's claimed post-service 
diagnosis of a lung disorder is either etiologically related 
to service or to a service-connected disability.

8.  The record does not contain any competent and probative 
evidence establishing that the veteran's claimed post-service 
diagnosis of loss of a big toenail is either etiologically 
related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Multiple myeloma was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).

2.  A depressive disorder was not incurred in or aggravated 
by active service, nor is it secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2005).

3.  End stage renal disease was not incurred in or aggravated 
by active service, nor is it secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2005).

4.  Bilateral peripheral neuropathy of the lower extremities 
was not incurred in or aggravated by active service, nor is 
it secondary to a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.310 (2005).

5.  Bilateral peripheral neuropathy of the upper extremities 
was not incurred in or aggravated by active service, nor is 
it secondary to a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.310 (2005).

6.  A lung disorder was not incurred in or aggravated by 
active service, nor is it secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2005).

7.  Loss of a big toenail was not incurred in or aggravated 
by active service, nor is it secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a November 2002 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
May 2004 statement of the case (SOC) and December 2004 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the May 
2004 SOC contained the new duty-to-assist regulation codified 
at 38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  As the Federal Circuit Court 
has stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  While the veteran indicated 
that additional records were available at the Oregon Health & 
Science University (OHSU), he never provided the RO with a 
signed release to request these medical records.  The RO 
requested this release in the November 2002 letter and 
provided the veteran with the form.  Without this release, 
the RO may not request these private records.  Therefore, all 
due process has been met with respect to these medical 
records.  For the reasons set forth above, any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claims for service connection are being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection Claims

A.  Applicable Law and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(a) (2005).  Service connection is also 
appropriate for disability manifested after discharge from 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d); see 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (affirming VA's interpretation 
of section 1110 of the statute as requiring the existence of 
a present disability for VA compensation purposes); see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  When service connection is thus 
established for a secondary condition, the secondary 
condition is considered a part of the original condition.  
Id.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain disabilities 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, when a "radiogenic disease" first 
becomes manifest after service, and it is contended that the 
disease resulted from exposure to ionizing radiation during 
service, various development procedures must be undertaken in 
order to establish whether or not the disease developed as a 
result of exposure to ionizing radiation.  38 C.F.R. § 
3.311(a)(1).  Third, even if the claimed disability is not 
listed as a presumptive disease under 38 C.F.R. § 3.309(d) or 
as a radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3)(i) as either a veteran who while serving on 
active duty, or an individual who while serving on active 
duty for training or inactive duty training, participated in 
a radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946. 38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following: 
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation-exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).

The governing regulation essentially states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made.  Dose data will be requested from 
the Department of Defense in claims based upon participation 
in atmospheric nuclear testing, and claims based upon 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 
3.311(a)(2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" 
is defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2005).  Section 
3.311(b)(5) requires, as pertinent herein, that prostate 
cancer became manifest five years or more after exposure.

When the dose estimates provided pursuant to paragraph (a)(2) 
are reported as a range of doses to which a veteran may have 
been exposed, exposure at the highest level of the dose range 
reported will be presumed.  38 C.F.R. § 3.311 (a)(1).

B.  Facts and Analysis

1.  Multiple Myeloma

As noted above, service connection based upon exposure to 
ionizing radiation may be established under the provisions of 
38 C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, or in certain cases presumptive, service connection.  
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

Upon review, the Board finds that the service medical records 
are negative for any complaints, evidence, or treatment of 
in-service incurrence of multiple myeloma.

The veteran contends that he has multiple myeloma as a result 
of exposure to ionizing radiation in service.  Although the 
veteran's claimed diagnosis of multiple myeloma is listed 
among the diseases specific to radiation-exposed veterans as 
outlined in 38 C.F.R. § 3.309(d), the record does not show, 
and the veteran does not contend, that he participated in a 
radiation-risk activity as defined by 38 C.F.R. 
§ 3.309(d)(3)(ii), such that he is considered to be a 
radiation-exposed veteran as defined by 38 C.F.R. § 
3.309(d)(3)(i).  Therefore, presumptive service connection 
under this section is not for application.

The veteran's claimed diagnosis of multiple myeloma is listed 
among the diseases that may be induced by ionizing radiation, 
termed "radiogenic disease" as outlined in 38 C.F.R. § 
3.311.  The veteran asserted in a March 2003 written 
statement that he was exposed to radiation during his service 
with the Air Force.  He stated that during three-and-a-half 
years, he served as a deputy missile combat crew commander 
and a missile combat crew commander at Little Rock Air Force 
Base in Jacksonville, Arkansas.  In this regard, he stated he 
often accompanied the missile facilities technician on his 
daily check of the missile silo.  He also indicated he was 
present when both the missile and the re-entry vehicle, which 
contained the nuclear material, were being recycled during 
his alert shifts.  While he was unable to estimate whether 
or, if so, how much he was exposed to radiation, he stated 
the belief that the increased proximity involved in those 
duties qualified him to be categorized as a former nuclear 
worker during his military service.

The veteran's personnel records confirm that he was stationed 
at Little Rock Air Force Base in Arkansas for nearly all of 
his active military duty.  His duty title was with the 
strategic missile squadron with SAC (Strategic Air Command) 
in Little Rock.  He was both a missile combat crew commander 
and a deputy missile combat crew commander.  He was awarded 
the Missleman Badge.

The veteran's service medical records are silent with regard 
to any exposure to radiation.  They do indicate that he 
underwent annual missile crew physical examinations.

In an effort to develop the information necessary for 
adjudication of the veteran's claims, the RO contacted the 
National Personnel Records Center (NPRC) in May 2003, 
requested the veteran's personnel file, and asked the NPRC to 
furnish a DD Form 1141, if available, or any other records of 
exposure to radiation.  In a July 2003 request, the RO asked 
the NPRC to provide any Officer Evaluation Reports contained 
in the veteran's claims file.  The veteran had indicated that 
they would contain records of his radiation exposure.

In June 2003, the NPRC responded that a search of the 
veteran's file revealed no DD Form 1141 with regard to 
exposure to radiation.  In an additional response dated in 
July 2003, the NPRC indicated that there was no information 
pertaining to exposure to radiation located in the veteran's 
file.

Based on this response from the NPRC, the RO did not send the 
veteran's records to the Under Secretary for Health for 
preparation of a dose estimate.  This is because there were 
no records found with regard to the veteran's claimed 
exposure to ionizing radiation.  The Board finds also that 
submission of the veteran's records to the Under Secretary 
for Health for preparation of a dose estimate is not 
warranted because there are no records in the veteran's 
claims file that show exposure to ionizing radiation.  
Therefore, a dose estimate could not be made.  Additionally, 
the Board finds that the RO properly developed the veteran's 
claim by requesting all possible information from the NPRC.  
However, since no documentation was found, and the veteran 
did not provide any documentation of exposure to radiation, 
further development of the claim under the provisions of 38 
C.F.R. § 3.311 is not warranted.  Therefore, service 
connection on this basis is not found.

Finally, the Board must determine whether direct service 
connection is warranted for this disorder.  The claims file 
reflects that the veteran has a current diagnosis of multiple 
myeloma.  As noted above, the veteran's service medical 
records are silent for any complaints or diagnoses related to 
multiple myeloma.

Three documents are pertinent to this claim.  In an August 
2003 written statement, the veteran indicated that he spoke 
with D.W., an Engineering Supervisor at the Hazardous 
Materials Division of the Arkansas Department of 
Environmental Quality.  The veteran indicated that D.W. 
stated that, although he could not quote a specific source, 
there was always an understanding that there was low level 
radiation leakage at the Titan II missile sites.  This was 
because uranium always radiated unless there was specialized, 
very heavy lead containment, which would have been 
impractical for use in this instance.

In an August 2003 written statement, S.C., M.D., indicated he 
was the veteran's primary oncologist since his diagnosis of 
multiple myeloma in December 1999.  Dr. C stated that 
research regarding the epidemiology of multiple myeloma 
points consistently to the critical role of environmental and 
occupational exposure in the rapidly increasing incidence of 
the disease.  After reviewing the veteran's occupational and 
family history, Dr. C concluded that his service as a missile 
crew commander stood out as the one thing more likely than 
not to be a causative factor in his disease.  He indicated 
that, had the veteran not served in this manner, in close 
proximity to many different nuclear warheads, it is extremely 
unlikely that he would have multiple myeloma today.  Dr. C 
noted that no one else in the veteran's family had a history 
of a similar disease.  Therefore, this counted against 
childhood exposure to environmental causes.  He further 
stated that, if the veteran had been exposed in childhood, he 
would have developed the disease earlier than at 56 years of 
age.  Finally, Dr. C indicated that if, as D.W. stated in 
August 2003, there was always low level radiation leakage at 
the Titan II missile sites, there was absolutely no doubt 
that was the cause of the veteran's multiple myeloma.

Finally, in a September 2003 written statement, W.R., an 
Environmental Geologist and Project Manager with the Kansas 
Department of Health and Environment, provided a list of 
toxic substances or contaminants known to have been present 
and used at the Titan II Missile Sites in Kansas.  These 
included aroclor 1254, hydrazine and unsymmetrical dimethyl 
hydrazine, nitrogen tetroxide, trichloroethylene, and other 
compounds such as diesel fuels, hydraulic fluids, 
trifluoroacetic acid, trichlorotrifluoroethane, carbon 
tetrachloride, Stoddard solvent, methylene chloride, 
perchloroethylene, methyl ethyl ketone, and toluene.

The Board acknowledges Dr. C's opinion that the veteran's 
multiple myeloma is likely related to exposure to uranium 
radiation in service.  However, there is no objective 
evidence in the claims file to show the veteran was exposed 
to such radiation while serving as a missile combat crew 
commander.  First, as noted above, there is no evidence in 
the veteran's service medical or personnel records that he 
incurred any exposure to ionizing radiation.  Furthermore, 
the report the veteran submitted from the Kansas Department 
of Health and Environment, regarding the toxic substances 
known to have been used at the missile sites at which the 
veteran says he was present, did not indicate any ionizing 
radiation.  While toxic substances and contaminants were 
noted, none was indicated to be uranium.  In addition, none 
of those substances was indicated in that report to be linked 
to development of multiple myeloma or cancers of any type.

Therefore, the Board concludes that Dr. C's opinion, relating 
the veteran's multiple myeloma to uranium radiation in 
service, cannot be afforded probative evidentiary weight, 
since there is no evidence that those who worked at those 
missile sites were exposed to uranium or any ionizing 
radiation.  We note, with all due respect, the veteran's 
opinion that he was exposed to ionizing radiation in service, 
and also acknowledge his August 2003 written statement, in 
which he indicated that a person at the Arkansas Department 
of Environmental Quality told him that there was always low 
level radiation leakage at these missile sites.  However, the 
August 2003 written statement acknowledged that there was no 
source for this information, just a general understanding.  
In addition, the veteran has not contended that he had 
evidence of such radiation, but merely expressed a general 
feeling that he was exposed to uranium leakage while in 
service.

The Board finds that there is no evidence contained in the 
claims file which shows that the veteran was exposed to 
ionizing radiation or uranium in service.  Therefore, there 
is no competent medical opinion of record that links the 
veteran's currently diagnosed multiple myeloma to any event 
or incident in service.

In summary, the preponderance of the evidence is against 
granting service connection either on a direct basis or on 
any presumptive basis, including pursuant to the provisions 
of 38 C.F.R. § 3.311.  The claim for service connection for 
multiple myeloma as a result of ionizing radiation exposure 
must, therefore, be denied.  The benefit of the doubt rule is 
not for application.  Gilbert, supra; Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule does 
not apply when preponderance of evidence is against a claim).

2.  Depressive Disorder, Renal Disease, Peripheral 
Neuropathy,
Lung Disorder

The veteran has raised claims of entitlement to service 
connection for depressive disorder, end stage renal disease, 
bilateral peripheral neuropathy of the lower extremities, 
bilateral peripheral neuropathy of the upper extremities, and 
a lung disorder, all claimed as secondary to multiple 
myeloma.  However, since, as indicated above, service 
connection for multiple myeloma is denied, service connection 
for these disorders as secondary to multiply myeloma cannot 
be granted.  38 C.F.R. § 3.310.  However, direct service 
connection must still be considered for these claimed 
disorders.

With regard to the veteran's claims of entitlement to service 
connection for these disorders, the Board notes that the 
veteran's service medical records are silent for any 
complaints or diagnoses of any depression, renal disease, 
peripheral neuropathy of the extremities, or a lung disorder.

Post-service, the veteran's depressive disorder was first 
diagnosed in July 2003.  The VA examiner determined that it 
was secondary to his multiple myeloma.

Private medical records show the veteran was first treated 
for renal disease in December 1999.  The etiology at that 
time was determined to be from NSAIDS (non-steroidal anti-
inflammatory drugs).  An October 2002 private record shows 
there were three liver lesions of concern for metastatic 
disease.  Impaired renal function was also noted in the July 
2003 VA examination report.

The veteran's peripheral neuropathy was noted during his July 
2003 VA examination.  It was indicated to be due to the 
chemotherapy the veteran received as part of his treatment 
for multiple myeloma.

With regard to a lung disorder, a pulmonary function test was 
performed in August 2000, which produced results within 
normal limits.  A December 2002 private treatment record 
shows the veteran's lungs were normal.  The July 2003 VA 
examination report indicates that a pulmonary function tests 
showed no obstruction or restriction.  Diffusion capacity was 
mildly reduced.

As to all of these claims, the Board finds that there is a 
lack of evidence that they are directly related to the 
veteran's military service.  The depressive disorder and 
peripheral neuropathy were specifically related to the 
veteran's non-service-connected multiple myeloma.  With 
regard to the renal and lung disorders, there is no evidence 
that they began in service and no evidence of their 
incurrence until December 1999, more than 25 years after 
separation from service.  Finally, there is no competent 
medical evidence of record that links any of these disorders 
directly with the veteran's military service.

As the evidence preponderates against the claims of 
entitlement to service connection for depressive disorder, 
end stage renal disease, bilateral peripheral neuropathy of 
the lower extremities, bilateral peripheral neuropathy of the 
upper extremities, and a lung disorder, all claimed as 
secondary to multiple myeloma, the benefit-of-the-doubt 
doctrine is inapplicable, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

3.  Loss of Toenail

The veteran has raised a claim of entitlement to service 
connection for loss of his big toenail, claimed as secondary 
to bilateral peripheral neuropathy.  However, as noted above, 
service connection for bilateral peripheral neuropathy has 
been denied.  Therefore service connection for loss of the 
big toenail as secondary to bilateral neuropathy must also be 
denied.  38 C.F.R. § 3.310.

With regard to direct service connection, the Board notes 
that the veteran's service medical records are negative for 
any complaints or diagnoses related to the veteran's toenail.  
Post-service private medical records show that he underwent 
excision of his nail in September 2002.  A September 2003 VA 
examination report shows the veteran's right great toenail 
was removed because it was ingrown and infected.  It later 
grew back normally, and the veteran had no deformity or 
complaints related to the toenail since that time.

Without a current diagnosis, service connection may not be 
granted.  Degmetich, supra.  In addition, there is no medical 
evidence that relates the veteran's toenail removal directly 
with his military service.  Therefore, as the evidence 
preponderates against the claim of entitlement to service 
connection for loss of a big toenail, claimed as secondary to 
bilateral peripheral neuropathy, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

ORDER

Service connection for multiple myeloma, claimed as due to 
exposure to ionizing radiation, is denied.

Service connection for depressive disorder, claimed as 
secondary to multiple myeloma, is denied.

Service connection for end stage renal disease, claimed as 
secondary to multiple myeloma, is denied.

Service connection for bilateral peripheral neuropathy of the 
lower extremities, claimed as secondary to multiple myeloma, 
is denied.

Service connection for bilateral peripheral neuropathy of the 
upper extremities, claimed as secondary to multiple myeloma, 
is denied.

Service connection for a lung disorder, claimed as secondary 
to multiple myeloma, is denied.

Service connection for loss of the big toenail, claimed as 
secondary to bilateral peripheral neuropathy, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


